Vol \ of *
                                                                                  mz-n
COA #       10-11-00213-CR                            OFFENSE:         Capital Murder


STYLE:      Fernando Juarez v. The State ofTexas    /COUNTY:           Ellis

TRIAL COURT:              40th District Court                                                  MOTION

TRIAL COURT #:            34946-CR                       FOR REHEARING IS:

TRIAL COURT JUDGE:        Hon. Bob Carroll               DATE:

                    Reformed; Affirmed as
DISPOSITION:        Reformed                            JUDGE:




DATE:         October 9, 2014

JUSTICE:      Chief Justice Gray        PC

PUBLISH:                                DNP:    X


CLK RECORD:        July 12, 2011                    SUPP CLK RECORD:           July 21, 2011
RPT RECORD:        January 2, 2012                  SUPP RPT RECORD:

STATE BR:          August 17, 2012                  SUPP BR:                   September5, 2014
APPBR:              March 22, 2012                  APPSUPPBR:                 July 5, 2012
APP2DSUPPBR        September 4, 2014




                               IN THE COURT OF CRIMINAL APPEALS


                                                          CCA#



        APPELtAKT°.S                Petition                   Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                            DATE:

                                                               JUDGE:

DATE: QZhtlfiVir                                               SIGNED: _                        PC:

JUDGE:          fjL\Ci   \AAsfjs>                              PUBLISH:                        DNP:




                    MOTION FOR REHEARING IN                    MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                            ON

JUDGE:                                                         JUDGE:




                                      Vol. I 0* %